Wallin, C. J.
T concur in the opinion as formulated by Judge Fisk, but I deem it my duty to go further, and say that from my standpoint there is no evidence in the record tending to show that the plaintiff has at any time or in any manner entered into any valid agree*464ment with the defendant to buy the land in question upon the terms set out in the complaint. The plaintiff dealt with an alleged agent of the owner of the land, and did not deal with the defendant, who- owns-the land. I can find no.evidence in the record that the alleged agent had any authority to sell the land, resting either in writing or in parol, upon the terms' stated in the complaint. As I see it there is no shadow of evidence of any authority to sell the land upon the crop payment plan. I therefore am of the opinion- that the plaintiff cannot, under the alleged agreement, acquire title to the land in suit at any time or under any circumstances. Nor, in my opinion, will a court' of equity at any time in the future decree a specific performance of the alleged contract.
(88 N. W. Rep. 87.)